DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 7, 13, 19, and 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amer et al., US PGPUB No. 20190304104 A1, hereinafter Amer.

Regarding claim 7, Amer discloses a system (Amer; a system [¶ 0108 and ¶ 0113-0114], as illustrated within Fig. 3; moreover, a system comprising one or more modules [¶ 0034 and ¶ 0070], as illustrated within Figs. 1A and 1C) comprising:
one or more processors to use one or more neural networks to generate one or more animation representations of one or more textual characters (Amer; the system, as addressed above, comprises one or more processors to use [¶ 0116 and ¶ 0123] one or more NNs to generate one or more animation representations of one or more textual characters [¶ 0126-0127 and ¶ 0129]; moreover composition graph and animation [¶ 0104, ¶ 0107, and ¶ 0131-0132], as illustrated within Fig. 2C; and moreover, machine learning module [¶ 0035-0036, ¶ 0090, and ¶ 0110]), wherein the one or more animation representations of the one or more textual characters are to be stored and reused to represent the one or more animation representations of the one or more textual characters (Amer; the one or more animation representations of the one or more textual characters are to be stored and reused to represent the one or more animation representations of the one or more textual characters [¶ 0111 and ¶ 0129-0132]; wherein, information is updated [¶ 0043-0045]; moreover, a data store may represent any suitable data structure or storage medium [¶ 0133-0135], and data is stored according to general computer implementation [¶ 0123-0124 and ¶ 0141-0142]).

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 7, due to the similarities claim 13 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 13.

Regarding claim 19, the rejection of claim 19 is addressed within the rejection of claim 7, due to the similarities claim 19 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 19; however, the subject matter/limitations not addressed by claim 7 is/are addressed below.
Amer further discloses a machine-readable medium having stored thereon a set of instructions (Amer; a machine readable medium having stored thereon a program (i.e. set of instructions) [¶ 0123-0124 and ¶ 0202-0203]), which if performed by one or more processors, cause the one or more processors to at least perform (Amer; the program, as addressed above, causes the one or more processors to at least perform [¶ 0202 and ¶ 0204] is performed by one or more processors [¶ 0116, ¶ 0123, and ¶ 0140-0142]).
(further refer to the rejection of claim 7)

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 7, due to the similarities claim 1 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 1.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 8-11, 14-17, 20-23, 25-29, and 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amer as applies to claim(s) 7, 13, 19, 25, and 1 above, and further in view of Lamb et al., US PGPUB No. 20140002442 A1, hereinafter Lamb.

	Regarding claim 8, Amer further discloses the system of claim 7, wherein the one or more neural networks include one or more convolutional neural networks (CNNs) for identifying objects represented in one or more inputs containing the one or more textual characters (Amer; the one or more NNs, as addressed within the parent claim(s), include one or more CNNs for identifying objects represented in one or more inputs containing the one or more textual characters [¶ 0035-0037]; wherein,  a UI is able to gather input related with textual characters [¶ 0038-0039 and ¶ 0070] using cameras and/or sensors [¶ 0117 and ¶ 0121]; moreover, animation based on a data-structure further based on language parsing [¶ 0040-0041 and ¶ 0043]).
Amer fails to disclose one or more images containing the one or more textual characters.
However, Lamb teaches identifying objects represented in one or more images containing the one or more textual characters (Lamb; identifying objects represented in one or more images containing the one or more textual characters [¶ 0084-0086]; wherein, HMD generates an AR environment [¶ 0087-0088 and ¶ 0092]).
Amer and Lamb are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Amer, to incorporate identifying objects represented in one or more images containing the one or more textual characters (as taught by Lamb), in order to provide a mixed reality environment of virtual and real space that allow for user immersion (Lamb; [¶ 0001-0003 and ¶ 0023]).

Regarding claim 9, Amer in view of Lamb further discloses the system of claim 8, wherein the one or more images are captured by one or more cameras associated with an augmented reality (AR) application (Lamb; the one or more image are captured by one or more cameras [¶ 0068-0070] associated with an augmented reality (AR) application [¶ 0084-0086]; moreover, object recognition [¶ 0079-0080 and ¶ 0082]), and wherein the one or more processors are further to cause the one or more animation representations to be displayed along with the one or more textual characters through the AR application (Lamb; the one or more processors [¶ 0123 and ¶ 0125-0126] are further to cause the one or more animation representations to be displayed along with the one or more textual characters through the AR application [¶ 0086-0088], as illustrated within Figs. 4C-D; wherein, the virtual object is associated with an animation [¶ 0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Amer as modified by Lamb, to incorporate the one or more images are captured by one or more cameras associated with an augmented reality (AR) application, and wherein the one or more processors are further to cause the one or more animation representations to be displayed along with the one or more textual characters through the AR application (as taught by Lamb), in order to provide a mixed reality environment of virtual and real space that allow for user immersion (Lamb; [¶ 0001-0003 and ¶ 0023]).

Regarding claim 10, Amer in view of Lamb further discloses the system of claim 9, wherein the one or more processors are further to enable interaction through the AR application to enable the one or more textual characters and the one or more animation representations to be selectively or concurrently presented at different points in time (Lamb; the one or more processors, as addressed within the parent claim(s), are further to enable interaction through the AR application to enable the one or more textual characters and the one or more animation representations [¶ 0084-0086] to be selectively or concurrently presented at different points in time [¶ 0087-0088]; wherein, an animation is at a different location [¶ 0039 and ¶ 0088] and/or at a different speed/timing [¶ 0028, ¶ 0092, and ¶ 0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Amer as modified by Lamb, to incorporate the one or more processors are further to enable interaction through the AR application to enable the one or more textual characters and the one or more animation representations to be selectively or concurrently presented at different points in time (as taught by Lamb), in order to provide a mixed reality environment of virtual and real space that allow for user immersion (Lamb; [¶ 0001-0003 and ¶ 0023]).

Regarding claim 11, Amer in view of Lamb further discloses the system of claim 9, wherein the one or more processors are further to provide information for the identified objects to a transformer that is able to correlate those objects (Amer; the one or more processors, as addressed within the parent claim(s), are further to provide information for the identified objects to a transformer/parser that is able to correlate those objects [¶ 0070, ¶ 0072 and ¶ 0074-0075]; moreover, composition graph in relation with a parser [¶ 0077-0078, ¶ 0101-0102, and ¶ 0104], and machine learning in relation with a parser [¶ 0034-0035, ¶ 0037, and ¶ 0040]), and determine a relevant importance of those objects, over a sequence of text including the one or more text representations (Amer; determine a relevant importance of those objects over a sequence of text including the one or more text representations [¶ 0101-0104]; moreover, composition graph in relation with determining relevance/importance [¶ 0070, ¶ 0077-0078, and ¶ 0131-0132], as illustrated within Figs. 2B-C).

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 8, due to the similarities claim 14 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 14.

Regarding claim 15, the rejection of claim 15 is addressed within the rejection of claim 9, due to the similarities claim 15 and claim 9 share, therefore refer to the rejection of claim 9 regarding the rejection of claim 15.

Regarding claim 16, the rejection of claim 16 is addressed within the rejection of claim 10, due to the similarities claim 16 and claim 10 share, therefore refer to the rejection of claim 10 regarding the rejection of claim 16.

Regarding claim 17, the rejection of claim 17 is addressed within the rejection of claim 11, due to the similarities claim 17 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 17.

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 8, due to the similarities claim 20 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 20.

Regarding claim 21, the rejection of claim 21 is addressed within the rejection of claim 9, due to the similarities claim 21 and claim 9 share, therefore refer to the rejection of claim 9 regarding the rejection of claim 21.

Regarding claim 22, the rejection of claim 22 is addressed within the rejection of claim 10, due to the similarities claim 22 and claim 10 share, therefore refer to the rejection of claim 10 regarding the rejection of claim 22; however, the subject matter/limitations not addressed by claim 10 is/are addressed below.
Amer further discloses wherein the instructions if performed by the one or more processors further cause the one or more processors to perform (Amer; the instructions if performed by the one or more processors further cause the one or more processors to perform, as addressed within the parent claim(s)).
(further refer to the rejection of claim 10)

Regarding claim 23, the rejection of claim 23 is addressed within the rejection of claim 11, due to the similarities claim 23 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 23; however, the subject matter/limitations not addressed by claim 11 is/are addressed below.
Amer further discloses wherein the instructions if performed by the one or more processors further cause the one or more processors to perform (Amer; the instructions if performed by the one or more processors further cause the one or more processors to perform, as addressed within the parent claim(s)).
(further refer to the rejection of claim 11)

Regarding claim 25, the rejection of claim 25 is addressed within the rejection of claim 7, due to the similarities claim 25 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 25; however, the subject matter/limitations not addressed by claim 7 is/are addressed below.
Amer further discloses a system (Amer; a system [¶ 0108 and ¶ 0113-0114], as illustrated within Fig. 3; moreover, a system comprising one or more modules [¶ 0034 and ¶ 0070], as illustrated within Figs. 1A and 1C), comprising:
memory for storing network parameters for the one or more neural networks (Amer; memory for storing [¶ 0123-0124 and ¶ 0140-0142] network parameters [¶ 0130-0133] for the one or more neural networks [¶ 0034-0036 and ¶ 0077-0078]; moreover, video data store [¶ 0111] and/or training data [¶ 0110 and ¶ 0134-0135]; wherein, a composition graph module corresponds with a machine learning module [¶ 0070-0071]).
Amer fails to disclose an augmented reality content generation system.
However, Lamb teaches an augmented reality content generation system (Lamb; an AR content [¶ 0084-0086] generation system [¶ 0036-0037], as illustrated within Fig. 1 and Fig. 4D).
Amer and Lamb are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Amer, to incorporate an augmented reality content generation system (as taught by Lamb), in order to provide a mixed reality environment of virtual and real space that allow for user immersion (Lamb; [¶ 0001-0003 and ¶ 0023]).
(further refer to the rejection of claim 7)

Regarding claim 26, the rejection of claim 26 is addressed within the rejection of claim 8, due to the similarities claim 26 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 26.

Regarding claim 27, the rejection of claim 27 is addressed within the rejection of claim 9, due to the similarities claim 27 and claim 9 share, therefore refer to the rejection of claim 9 regarding the rejection of claim 27.

Regarding claim 28, the rejection of claim 28 is addressed within the rejection of claim 10, due to the similarities claim 28 and claim 10 share, therefore refer to the rejection of claim 10 regarding the rejection of claim 28.

Regarding claim 29, the rejection of claim 29 is addressed within the rejection of claim 11, due to the similarities claim 29 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 29.

Regarding claim 2, the rejection of claim 2 is addressed within the rejection of claim 8, due to the similarities claim 2 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 2.

Regarding claim 3, the rejection of claim 3 is addressed within the rejection of claim 9, due to the similarities claim 3 and claim 9 share, therefore refer to the rejection of claim 9 regarding the rejection of claim 3.

Regarding claim 4, the rejection of claim 4 is addressed within the rejection of claim 10, due to the similarities claim 4 and claim 10 share, therefore refer to the rejection of claim 10 regarding the rejection of claim 4.

Regarding claim 5, the rejection of claim 5 is addressed within the rejection of claim 11, due to the similarities claim 5 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 5.



Claim(s) 12, 18, 24, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amer in view of Lamb as applied to claim(s) 11, 17, 23, 29, and 5 above, and further in view of Lyer et al., US PGPUB No. 20200228880 A1, hereinafter Lyer.

	Regarding claim 12, Amer in view of Lamb further discloses the system of claim 11, wherein the one or more neural networks further include one or more techniques to generate the one or more animation representations using the one or more objects based at least in part upon output of the transformer (Amer; the one or more NNs, as addressed within the parent claim(s), further include one or more techniques [¶ 0034-0036] to generate the one or more animation representations using the one or more objects based at least in part upon output of the transformer/parser [¶ 0035, ¶ 0037, ¶ 0040, and ¶ 0043]; wherein, composition graph in relation with a parser [¶ 0101-0102 and ¶ 0104], also corresponds to a machine learning module [¶ 0070-0072 and ¶ 0077-0078]; moreover, the composition graph module creates and/or updates composition graph data appropriately using information received from language parser [¶ 0074-0075]), wherein previously-generated animation for the one or more objects is to be pulled from cache for use by the one or more techniques to ensure consistency across the one or more animation representations (Amer; previously-generated/trained  animation for the one or more objects is to be pulled from cache/storage [¶ 0110-0111 and ¶ 0130] for use by the one or more techniques to ensure subjective consistency across the one or more animation representations [¶ 0034-0036 and ¶ 0077-0078]; wherein, the composition graph module is able to be trained prior to use [¶ 0070-0071 and ¶ 0134-0135] and stored data [¶ 0131-0133]; and wherein, one or more modules are associated with storage [¶ 0140-0142], are further associated with short term storage (i.e. cache) [¶ 0123-0124]; additionally, machine training [¶ 0066-0069]).
Amer as modified by Lamb fails to disclose one or more variational autoencoders (VAEs).
However Lyer teaches the one or more neural networks further include one or more variational autoencoders (VAEs) to generate the one or more animation representations (Lyer; the one or more NNs further include one or more VAEs to generate the one or more animation representations [¶ 0024]; moreover deep learning techniques [¶ 0036], wherein a VAE can be used instead of a GAN [¶ 0049 and ¶ 0084]; additionally, scene content data in relation with a video clip/segment (i.e. animation) [¶ 0065-0066 and ¶ 0075-0076]).
Amer in view of Lamb and Lyer are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Amer as modified by Lamb, to incorporate the one or more neural networks further include one or more variational autoencoders (VAEs) to generate the one or more animation representations (as taught by Lyer), in order to provide dynamic content in real-time in a less time-consuming and process expensive manner (Lyer; [¶ 0024-0027 and ¶ 0031]).

Regarding claim 18, the rejection of claim 18 is addressed within the rejection of claim 12, due to the similarities claim 18 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 18.

Regarding claim 24, the rejection of claim 24 is addressed within the rejection of claim 12, due to the similarities claim 24 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 24; however, the subject matter/limitations not addressed by claim 12 is/are addressed below.
Amer further discloses wherein the instructions if performed by the one or more processors further cause the one or more processors to perform (Amer; the instructions if performed by the one or more processors further cause the one or more processors to perform, as addressed within the parent claim(s)).
(further refer to the rejection of claim 12)

Regarding claim 30, the rejection of claim 30 is addressed within the rejection of claim 12, due to the similarities claim 30 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 30.

Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 12, due to the similarities claim 6 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 6.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616